DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 12-10-2021, 9-7-2021 and 6-12-2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 6-12-2020.

Allowable Subject Matter

5.	Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Mori et al (US 2008/0150711 A1) teaches a wheel position detection system that comprises among other features a receiver and transmitter arrangement. Mori et al however does not anticipate nor render obvious a calculation portion that calculates a difference of a first signal intensity and a second signal intensity and a total value of the first signal intensity and the second signal intensity, for each transmitter; and a position detection portion that detects the wheel position to 25which the tire having the transmitter is mounted, based on the difference and the total value, wherein the position detection portion detects: a width direction position of the transmitter in the width direction of the vehicle based on the magnitude of the difference; 30a front-rear direction position of the transmitter in the front-rear direction of the vehicle based on the total value; and the wheel position based on a combination of the width direction position and the front-rear direction position
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 20200180370 A1 TIRE MOUNT POSITION DETECTION SYSTEM, TIRE MOUNT POSITION DETECTION METHOD, AND TIRE MOUNT POSITION DETECTION PROGRAM 
US 20140088816 A1 TIRE AIR PRESSURE MONITOR DEVICE
US 20080150711 A1 APPARATUS FOR DETECTING POSITIONS OF WHEELS AND APPARATUS FOR DETECTING INFLATION PRESSURE OF TIRES OF VEHICLE
US 20080143503 A1 Vehicle wheel position detection apparatus for relating tires to positions of corresponding wheels
US 20080068148 A1 Wheel position detecting device that verifies accuracy of detection using trigger signal reception strength and tire air pressure detecting device including the same
US 20080055063 A1  Apparatus for detecting positions of wheels and method of manufacturing the same
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856